The plaintiff failed to make a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Since the plaintiff failed to meet her prima facie burden, we need not consider the sufficiency of the defendant’s opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Accordingly, the Supreme Court should have denied that branch of the plaintiffs motion which was for summary judgment on the issue of serious injury. Dillon, J.P., Dickerson, Belen and Roman, JJ., concur.